DETAILED ACTIONµ
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on April 19, 2021, amendments to the claims have been acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kokado et al., (US 20150021518, provided on IDS 03/10/2020), and further in view of Sugimori et al., (US 20190044179). 
Regarding claims 1 and 5, Kokado discloses a positive electrode material for a nonaqueous electrolyte secondary battery comprises a mixture of a lithium metal composite oxide and lithium tungstate [0039], and a negative electrode [0076]. Kokado further discloses the lithium metal composite oxide is represented by a general formula LizNi1-x-yCoxMyO2 (wherein 0.10≤x≤0.35, 0≤y≤0.35, 0.97 ≤z≤1.20, and M is an addition element and at least one selected from Mn, V, Mg, Mo, Nb, Ti, and Al [0039], further shown in example 4, the lithium metal composite oxide has a composition represented by Li1.15Ni0.34Co0.33Mn0.33O2 [0125].(CLAIM 5)  Kokado further discloses the lithium tungstate is at least selected from Li2WO4 [0049], further shown in example 1, the lithium tungstate (Li2WO4) is mixed with the lithium metal composite oxide [0117].
The lithium metal composite oxide is used as a base material for a positive electrode active material. The mixing of the lithium metal composite oxide powder and lithium tungstate allows output characteristics to be improved while allows the charge and discharge capacity to be maintained [0040]. Kokado further discloses the lithium tungstate has an average particle diameter of 0.1 to 10 µm [0045]. Lithium tungstate having an average pore diameter of 0.1 to 10µm is within the claimed range of 0.01µm or more and 15µm or less.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.
Kokado further discloses the amount of tungsten contained in the positive electrode material is preferably 0.1 to 3.0 atom% with respect to a total number of atoms of nickel, cobalt, and M, which are contained in the lithium metal composite oxide to be mixed. Too much amount of lithium tungstate sometime inhibits lithium conduction between the lithium metal composite oxide and the electrolyte solution, thereby causing a decrease in charge and discharge capacity [0048].  Kokado does not disclose a mass ratio of Li2WO4 to the positive  electrode active material is 0.2% by mass or more and 0.9% by mass or less, however, in an effort to optimize the lithium tungstate in the positive electrode active material layer it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of  mass ratio of Li2WO4 is 0.2% by mass or more and 0.9% by mass or less, in order to increase the charge and discharge capacity
Of the battery as taught by Kokado at [0048]. 
Kokado does not disclose the positive electrode active material layer includes Li3PO4. Sugimori discloses a nonaqeous electrolyte secondary battery that includes an electrode body comprising a positive and negative electrode (Sugimori: [0014]-[0015]). Sugimori further discloses the positive electrode includes a positive electrode mixture layer. The positive electrode mixture layer contains a lithium transition metal oxide containing at least nickel (Ni), cobalt (Co), manganese (Mn), and tungsten (W) and contains a tungsten oxide (Sugimori:[0019]).  Sugimori further discloses preferably the positive electrode mixture layer further contains a phosphate compound. The phosphate compound forms a higher quality protective coating on the surfaces of the positive electrode so as to contribute to suppression of gas generation, regarding the phosphate compound, for example, lithium phosphate may be used [0031]. The phosphate compound is preferably a lithium phosphate from the viewpoint of stability when overcharging occurs and the like, Li3PO4
It would have been obvious to one having ordinary skill in the art to add the lithium phosphate (Li3PO4) of Sugimori to the positive electrode active material layer of Kokado in order to further aid in the suppression of gas generated inside the battery and to further aid in the stability of the positive electrode active material layer during overcharging as taught by Sugimori at ([0031]-[0032]). Therefore modified Kokado further discloses the positive electrode active material layer includes Li3PO4.  
Modified Kokado further discloses the lithium phosphate is in the form of particles having a median diameter (D50) of 50 nm to 10 µm (Sugimori: [0032]).  A lithium phosphate with a median diameter of 50 nm to 10 µm is overlapping with the claimed range average particle diameter of 1 µm or more and 10 µm or less.  It would have been obvious to one having ordinary skill in the art to arrive at the claimed overlapping range of 1 µm to 10 µm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.
Modified Kokado further discloses the content of the lithium phosphate in the positive electrode mixture layer is most preferably 1% to 3 % by mass relative to the mass of the lithium transition metal oxide serving as the positive electrode active material (Sugimori: [0033]).  When the content of the phosphate compound is within the range, a high quality protective coating is readily formed on the surfaces of the positive electrode without decreasing the positive electrode capacity, and gas generation can be efficiently suppressed when the battery is subjected to a charge - discharge cycle at high temperature (Sugimori:[0033]). 
A lithium phosphate in the amount of 1 to 3 % by mass is within the claimed range of 1% by mass or more and 5% by mass or less. In the case where the claimed ranges "overlap or lie (CLAIMS 1 AND 5)
Regarding claim 2, modified Kokado discloses all of the limitations as set forth above in claim 1. Modified Kokado further discloses in example 4, the lithium metal composite oxide has a composition represented by Li1.15Ni0.34Co0.33Mn0.33O2 [0125]. The content of the nickel with respect to a total content of nickel, manganese and cobalt in the lithium metal composite oxide is 34 mol%.  (CLAIM 2)
Response to Arguments
Applicant’s arguments, filed April 19, 2021 have been fully considered and are persuasive.  The 103 rejection as being unpatentable over Sugimori, in view of Niina, and further in view of Kepler for claim 1 has been withdrawn.  The 103 rejection as being unpatentable over Sugimori, in view of Niina, in view of Kepler and further in view of Kawakami for claim 5 has been withdrawn. Sugimori is still being relied upon in the rejection herein.  Sugimori is used to show the benefits of Lithium phosphate (Li3PO4) in a positive electrode active material layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIARA TRANT/            Examiner, Art Unit 1722                   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722